Per Curiam.
The parties agreed to submit their case to- Judge Graham, to decide it upon “ depositions and admitted facts,” that are not certified to us under any bill of exceptions, and of which therefore we can take no notice. Nor did the submission stipulate for a writ of error by either party.
Such a submission was an expeditious and convenient mode of settling the disputes of the parties, and another great merit of it is that it was final. No writ of error lies to such an award of a referee ; and no bill of exceptions was or could be sealed by the referee to place the evidence before us.
The writ is quashed.